COLE, Judge.
This Court, on January 7,1977, ex proprio motu, ordered the parties to show cause why the appeal should not be dismissed, an examination of the record having revealed an apparent defect in the appeal, i. e., the failure of appellants to timely file the appeal bond.
Final judgment was signed by the trial judge on June 11, 1976, the matter having *1186previously been taken under advisement. Notice of judgment was mailed on June 15, 1976. There was no application for a new trial. A devolutive appeal was granted to defendants-appellants on September 9, 1976. The appeal bond was filed October 14, 1976.
The last day for taking the devolutive appeal and furnishing security therefor was September 21, 1976. See LSA-C.C.P. arts. 1913, 1974, 2087. Accordingly, the appeal bond was not timely filed.
The jurisdiction of this Court attaches only upon the timely filing of the appeal bond. LSA-C.C.P. art. 2088; Mason v. State Farm Mutual Automobile Insurance Company, 312 So.2d 175 (La.App. 1st Cir. 1975). We are, therefore, without jurisdiction to hear the appeal and same is dismissed at appellants’ costs.
APPEAL DISMISSED.